374 So. 2d 1041 (1979)
John P. FLYNN, Appellant,
v.
STATE of Florida, Appellee.
No. LL-481.
District Court of Appeal of Florida, First District.
August 7, 1979.
Rehearing Denied September 19, 1979.
*1042 Virlyn B. Willis, Jr., Lake City, for appellant.
Jim Smith, Atty. Gen., and Lee Mandell, Asst. Atty. Gen., for appellee.
MILLS, Chief Judge.
Flynn appeals his judgment of conviction of possession of more than five grams of cannabis entered pursuant to a plea of nolo contendere, reserving the right to appeal a denial of his motion to suppress. He alleges consent was necessary to validate the search at the inspection station by the deputy sheriffs. We disagree.
Flynn unquestionably consented to the initial search of the truck on the highway at which time the agricultural inspector smelled the strong odor of marijuana and observed a black plastic garbage bag which was known by the inspector to often contain contraband. The inspector properly ordered Flynn back to the agricultural inspection station and arrested him for bypassing the station. § 570.15, Fla. Stat. (1977). The inspector properly called the Sheriff's Department and opened the truck and black plastic bag when the officers arrived. No further consent was necessary. Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970). Placing items in a black plastic garbage bag fails to manifest an expectation of privacy. Evans v. State, 368 So. 2d 58 (Fla. 1st DCA 1979). Compare, Arkansas v. Sanders, ___ U.S. ___, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979).
AFFIRMED.
MILLS, C.J., and ROBERT P. SMITH, Jr. and SHIVERS, JJ., concur.